Roe, J.
(concurring in part; dissenting in part) — The defendant New York Life Insurance Company entered into a contract of insurance insuring the life of Pamela Messinger, which contract provided in part:
Interest on Single Sum Death Benefit. Interest at the rate (not less than 3 % per annum) declared by the Company will be included in death benefit proceeds which are paid in a single sum. Such interest will be for the period from the date of the Insured's death to the date the proceeds are paid, but not for a period of more than two years.
The terms of that paragraph excused the company from the payment of interest after a 2-year period. The majority, without declaring such clause void as contrary to public policy, has avoided its plain meaning and effectively written it out of the contract. The delay in payment beyond the 2-year period was not the fault of the insurance company but occurred because the primary beneficiary attempted to accelerate his receipt of the proceeds by killing the insured. Naturally, the company refused to pay until that issue was settled, which took from August 7, 1970, until August 28, 1973, when the Supreme Court denied Kelley's petition for review, a period of 3 years and 21 days. During that time, there were no conflicting claims to the proceeds. In fact, for some reason which does not appear from the record, the children, through a guardian ad litem, did not sign a complaint until an additional year and a half had elapsed, April 23, 1975.
The majority holds that the insurance company had a duty to interplead the beneficiaries of the policy and to deposit the proceeds in court, and since it failed to do so, interest accrued in effect, from the date of death. Because there were no conflicting claimants, I do not believe an interpleader action was mandated. No one else claimed the proceeds. Insurance companies should not be required to commence an interpleader action every time there is a death at the risk of having to pay interest. Such would also force the beneficiaries to take appropriate legal proceedings *797to recover the proceeds from the clerk of the court. The majority quotes Powers v. Metropolitan Life Ins. Co., 439 F.2d 605, 608 (D.C. Cir. 1971), that "Whether a delay in interpleading the claimants is reasonable depends upon the circumstances of each case." Yet it does not find any reason for the delay in this case and ignores the very authority cited. CR 22 provides that persons having claims may be required to interplead. The children did not claim the proceeds, even though they had a right to do so, until long after the time their father was found to be the slayer.
In my view, the time after the 2-year period and until August 28, 1973, when the primary beneficiary was finally adjudged disqualified, was a reasonable period of time for the insurance company to hold the proceeds. After that time it then knew that the children would take and it had a duty to pay them or interplead. Thus, I would disallow interest for that period of 1 year and 21 days.
Reconsideration denied August 29, 1978.
Appealed to Supreme Court October 10, 1978.